989 So. 2d 1226 (2008)
Roxroy WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3364.
District Court of Appeal of Florida, Fifth District.
September 9, 2008.
*1227 James S. Purdy, Public Defender, and Ailene S. Rogers, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Golphin v. State, 945 So. 2d 1174 (Fla.2006).
MONACO, EVANDER and COHEN, JJ., concur.